       Case 1:19-cv-00192-GSK Document 186             Filed 05/27/20    Page 1 of 2



                 UNITED STATES COURT OF INTERNATIONAL TRADE
 INVENERGY RENEWABLES LLC,

                   Plaintiff,

           and

 SOLAR ENERGY INDUSTRIES ASSOCIATION,
 CLEARWAY ENERGY GROUP LLC, EDF
 RENEWABLES, INC. and AES DISTRIBUTED
 ENERGY, INC.,

                   Plaintiff-Intervenors,
           v.

 UNITED STATES OF AMERICA, OFFICE OF
 THE      UNITED    STATES     TRADE                  Before: Judge Gary S. Katzmann
 REPRESENTATIVE, UNITED STATES TRADE                  Court No. 19-00192
 REPRESENTATIVE ROBERT E. LIGHTHIZER,
 U.S. CUSTOMS AND BORDER PROTECTION,
 and ACTING COMMISSIONER OF U.S.
 CUSTOMS and BORDER PROTECTION MARK
 A. MORGAN,

                   Defendants,

           and

 HANWHA Q CELLS USA, INC. and AUXIN
 SOLAR, INC.,

                   Defendant-Intervenors.


                                            ORDER

       Upon consideration of the Motion to Dismiss filed by Defendants the United States et al

(“Defendants”) on November 8, 2019, ECF No. 74 (“Motion to Dismiss”); the Motions for Leave

to File a Supplemental Complaint filed by Plaintiffs Invenergy Renewables LLC, Clearway Energy

Group LLC, AES Distributed Energy Inc., Solar Energy Industries Association, and EDF-
         Case 1:19-cv-00192-GSK Document 186              Filed 05/27/20     Page 2 of 2
Court No. 19-00192                                                                         Page 2


Renewables, Inc. (collectively, “Plaintiffs”) on May 4, 2020, ECF Nos. 160–162 (“Motions to

Supplement”); the Motion to Vacate Withdrawal and Dismiss the Case as Moot filed by

Defendants on February 7, 2020, ECF No. 139 (“Motion to Vacate and Dismiss”); the Motion to

Dissolve Preliminary Injunction (“Motion to Dissolve”) filed by Defendants on April 16, 2020,

ECF No. 156, and all other papers and proceedings had herein, it is hereby

        ORDERED that Defendants’ Motion to Dismiss the case for failure to join an

indispensable party is DENIED; and it further

        ORDERED that Plaintiffs’ Motions to Supplement are GRANTED and their

supplemental complaints are deemed filed; and it is further

        ORDERED that Defendants’ Motion to Vacate and Dismiss the case as moot is DENIED;

and it is further

        ORDERED that Defendants’ Motion to Dissolve the preliminary injunction is DENIED;

and it is further

        ORDERED that the parties shall confer and submit a proposed further schedule in this

action by Wednesday, June 17, 2020.

        SO ORDERED.

                                                              /s/ Gary S. Katzmann
                                                              Gary S. Katzmann, Judge

Dated: May 27, 2020
       New York, New York
